UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7307



FRANKIE L. MCCOY, SR.,

                                              Plaintiff - Appellant,

          versus


S. SCRIBER, Correctional Officer; G.E. DORSEY,
Correctional Officer; CORRECTIONAL MEDICAL
SERVICE, INCORPORATED; UNKNOWN NAMED DEFEN-
DANTS, Maryland House of Corrections - Annex,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
3756-L)


Submitted:   March 12, 1998                 Decided:   March 24, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se.      Glenn William Bell,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Philip Melton Andrews, Severn Eyre Savage Miller, KRAMON & GRAHAM,
P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McCoy v. Scriber, No. CA-96-3756-L (D. Md. Sept. 2, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2